EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 8, in the third to last line, inserting --wherein-- before “the calculation means”.
In claim 9, in the second to last line, inserting --wherein-- before “the calculation means”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., “On-Line Analyzer for the Concentration of Ni-Zn Alloy Plating Bath”) discloses an X-ray fluorescence analysis measurement method (Synopsis: line 3) for measuring various metal concentrations of metals to be measured included in a solution to be measured (title) containing one or more types of additives and metals based on measured values of X-ray fluorescence intensity (Synopsis: Section (2)), comprising: and a solution type correction determination step for determining approximations for correcting error in the measured values of X-ray fluorescence intensity of the metals to be measured resulting from containing additives (Synopsis: Section (2)); and a metal concentration measurement step for measuring various metal concentrations of the metals to be measured (Synopsis). The prior art (e.g., US 2011/0103547) discloses a calibration curve determination step for determining approximations of calibration curves for the metals to be measured (fig. 7). Furthermore, the prior art (e.g., US 2016/0123910) discloses a correction determination step for correcting error in the measured values of X-ray fluorescence intensity of the metals to be measured 
However, the prior art fails to disclose or fairly suggest an X-ray fluorescence analysis measurement method for measuring various metal concentrations of metals to be measured included in a solution to be measured containing one or more types of additives and metals based on measured values of X-ray fluorescence intensity, including: a metal concentration measurement step for measuring various metal concentrations of the metals to be measured by using the polynomial approximations determined in the calibration curve polynomial determination step, the solution type correction polynomial determination step, and the specific gravity correction polynomial determination step, in combination with all of the other recitations in the claim. 

Regarding claim 7 and its dependent claim(s), if any, the prior art discloses a corresponding method. The prior art (e.g., US 2005/0011187) also discloses a dilution step for obtaining diluted solution to be measured by diluting the solution to be measured; wherein, in the dilution step, concentrations to be measured are diluted to be in a range (par. 204).
However, the prior art fails to disclose or fairly suggest an X-ray fluorescence analysis measurement method for measuring various metal concentrations of metals to be measured included in a solution to be measured containing one or more types of additives and metals based on measured values of X-ray fluorescence intensity, including: a metal concentration measurement step for measuring various metal concentrations of the metals to be measured by using the polynomial approximations determined in the calibration curve polynomial determination step and the correction coefficient determined in the solution type correction coefficient determination step, in combination with all of the other recitations in the claim. 

Regarding claim 8 and its dependent claim(s), if any, the prior art discloses a corresponding device.  
However, the prior art fails to disclose or fairly suggest an X-ray fluorescence analysis measurement device for measuring various metal concentrations of metals to be measured included in a solution to be measured containing one or more types of additives and metals based on measured values of X-ray fluorescence intensity, including: wherein the calculation means calculates the various metal concentrations using the measured values of X-ray fluorescence intensity, the measured values of specific gravity and the group of polynomials, in combination with all of the other recitations in the claim. 
	
Regarding claim 9 and its dependent claim(s), if any, the prior art discloses a corresponding device.  
However, the prior art fails to disclose or fairly suggest an X-ray fluorescence analysis measurement device for measuring various metal concentrations of metals to be measured included in a solution to be measured containing one or more types of additives and metals based on measured values of X-ray fluorescence intensity, including: wherein the storage means stores: calibration curve polynomial which is polynomial approximations of calibration curves of the metals to be measured; wherein the calculation means calculates the various metal concentrations using the measured values of X-ray fluorescence intensity and the correction coefficient, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884